DETAIL OFFICE ACTIONS
The United States Patent & Trademark Office appreciates the response filed for the current application that is submitted on 4/28/2022. The United States Patent & Trademark Office reviewed the following documents submitted and has made the following comments below.

Amendment
Applicant submitted amendments on 4/28/2022. The Examiner acknowledges the amendment and has reviewed the claims accordingly.

Applicant Arguments:
In regards to Argument 1, Applicant/s state/s Claim 19 is amended to over-come the rejection of 35 U.S.C. §101.

Examiner’s Responses:
In response to Argument 1, Applicant’s arguments, see Remarks, filed 4/28/2022, with respect to the rejection(s) of claim(s) 19 under 35 U.S.C. §101 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Allowable Subject Matter
Claims 12-19 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Claims 12-19 are allowed since the closest prior arts are  Wang et al (U.S. Patent Pub. No. 2016/0038246), Chono et al (U.S. Patent Pub. No. 2015/0320399), Bonan (U.S. Patent Pub. No. 2007/0288000). 
However, when looking at all the available prior arts, none teach that a cross-sectional area measurement unit which measures the cross-sectional area of each of at least one of the left ventricle and the aorta, which are formed on the first plane and the multiple second planes; a plane selection unit which selects a plane for measuring the size of the bicuspid annulus among the first plane and the multiple second planes based on the measured cross-sectional area; and a bicuspid annulus size measurement unit which measures the size of the bicuspid annulus based on the selected plane. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Drawings
The drawings were received on 11/2/2020. The drawings are acceptable.

Information Disclosure Statement
The Information Disclosure Statement filed on has been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms.). The Examiner has considered all the items on the IDS.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ONEAL R MISTRY/
Examiner, Art Unit 2665